DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/05/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Species B, claims 1-5 and 7-20 without traverse, in the reply filed on 07/05/2022 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 and 03/26/2019 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0266434 A1 (Kireev).
Regarding claim 1, Kireev discloses, a structure comprising: a back-end-of-line interconnect structure (206; inductor; Fig. 4; [0026]) including a first metallization level (as annotated on Fig. 4), a second metallization level (as annotated on Fig. 4), and a third metallization level (as annotated on Fig. 4) arranged between the first metallization level and the second metallization level (as annotated on Fig. 4) (Fig. 4; [0026]); 

    PNG
    media_image1.png
    770
    727
    media_image1.png
    Greyscale

a T-coil (as annotated on Fig. 2) including a first inductor (232; first inductor; Fig. 2; [0023]) having a first coil (lower right coil; Fig. 4) arranged in the first metallization level (as annotated on Fig. 4) and a second inductor (234; second inductor; Fig. 2; [0023]) having a second coil (second from top coil; Fig. 4) arranged in the second metallization level (as annotated on Fig. 4); and 

    PNG
    media_image2.png
    400
    478
    media_image2.png
    Greyscale

a peaking inductor (212; second coil; Fig. 2; [0023]) having a first coil (third from top coil; Fig. 4; as mapped by examiner) arranged in the third metallization level (as annotated on Fig. 4), 
wherein the first coil of the first inductor (232), the second coil of the second inductor (234), and the first coil of the peaking inductor (212) are stacked in the back-end-of-line interconnect structure (206) with an overlapping arrangement (Fig. 4; [0023], [0026]; all the mapped inductors are stacked vertically).  
Regarding claim 2, Kireev discloses, the structure of claim 1 wherein the back-end-of-line interconnect structure (206) includes a vertical interconnection (438 and 436; via; Fig. 4; [0027], through the peaking inductor in between) extending from the first coil of the first inductor (as annotated on Fig. 4) to the second coil of the second inductor (as annotated on Fig. 4) (Fig. 4; [0027]).  
Regarding claim 4, Kireev discloses, the structure of claim 2 wherein the T-coil (as annotated on Fig. 2) and the peaking inductor (212) include a central region that is filled by dielectric material (Fig. 3; [0024]; all the white areas besides the metal and via traces are dielectric) of the back-end-of-line interconnect structure (300; Fig. 3), and 
the vertical interconnection (as annotated on Fig. 3) extends through the central region (as annotated on Fig. 3) (Fig. 3; [0024]).  

    PNG
    media_image3.png
    322
    581
    media_image3.png
    Greyscale


Regarding claim 5, Kireev discloses, the structure of claim 2 wherein the vertical interconnection (as annotated on Fig. 4) includes a first via (438) in a first via level between the first metallization level and the third metallization level (as annotated on Fig. 4), and the vertical interconnection (as annotated on Fig. 4) includes a second via (436) in a second via level between the second metallization level and the third metallization level (as annotated on Fig. 4) (Fig. 4; [0027]).  

    PNG
    media_image1.png
    770
    727
    media_image1.png
    Greyscale

Regarding claim 8, Kireev discloses, the structure of claim 1 wherein the first inductor (232), the second inductor (234), and the peaking inductor (212) are connected at a common node (Fig. 2; [0023]).  

    PNG
    media_image2.png
    400
    478
    media_image2.png
    Greyscale

Regarding claim 9, Kireev discloses, the structure of claim 8 further comprising: 

    PNG
    media_image2.png
    400
    478
    media_image2.png
    Greyscale

a design element (214; Fig. 2; capacitor) coupled by the peaking inductor (212) with the common node (244; center tap; Fig. 2; [0023]); 
an input/output pad (VCC; Fig. 2) coupled by the first inductor (232) with the common node (244; center tap; Fig. 2; [0023]); and 
a termination resistor (208; Fig. 2; [0021]; resistor 208 terminates to a differential output OUTp) coupled by the second inductor (234) with the common node (244; center tap; Fig. 2; [0023]).  

Claims 14-15 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0266434 A1 (Kireev).
Regarding claim 14, Kireev discloses, the method comprising: 

    PNG
    media_image2.png
    400
    478
    media_image2.png
    Greyscale

forming a first inductor (232; first inductor; Fig. 2; [0023]) of a T-coil (as annotated on Fig. 2) having a first coil (lower right coil; Fig. 4) arranged in a first metallization level (as annotated on Fig. 4) of a back-end-of-line interconnect structure (206; inductor; Fig. 4; [0026]); 
forming a second inductor (234; second inductor; Fig. 2; [0023]) of the T-coil (as annotated on Fig. 2) having a second coil (second from top coil; Fig. 4) arranged in a second metallization level (as annotated on Fig. 4) of the back-end-of-line interconnect structure (206); and 
forming a peaking inductor (212; second coil; Fig. 2; [0023]) having a coil (third from top coil; Fig. 4; as mapped by examiner) arranged in a third metallization level (as annotated on Fig. 4) of the back- end-of-line interconnect structure (206), 

    PNG
    media_image1.png
    770
    727
    media_image1.png
    Greyscale

wherein the third metallization level (as annotated on Fig. 4) is arranged between the first metallization level (as annotated on Fig. 4) and the second metallization level (as annotated on Fig. 4) (Fig. 4; [0026]), and 
the first coil of the first inductor (232), the second coil of the second inductor (234), and the coil of the peaking inductor (212) are stacked in the back-end-of-line interconnect structure (206) with an overlapping arrangement (Fig. 4; [0023], [0026]; all the mapped inductors are stacked vertically).  

Regarding claim 15, Kireev discloses, the method of claim 14 further comprising: forming a first vertical interconnection (438 and 436; via; Fig. 4; [0027], through the peaking inductor in between) in the back-end-of-line interconnect structure (206) that extends from the first coil of the first inductor to the second coil of the second inductor (as annotated on Fig. 4) (Fig. 4; [0027]).  

Regarding claim 17, Kireev discloses, the method of claim 15 wherein the first vertical interconnection (as annotated on Fig. 4) includes a first via (438) in a first via level between the first metallization level and the third metallization level (as annotated on Fig. 4), and the first vertical interconnection includes a second via (436) in a second via level between the second metallization level and the third metallization level (as annotated on Fig. 4) (Fig. 4; [0027]).  

    PNG
    media_image1.png
    770
    727
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0266434 A1 (Kireev) as applied to claim 1.
Regarding claim 3, Kireev fails to teach explicitly, the structure of claim 2 wherein the vertical interconnection penetrates through the third metallization level without connection to the first coil of the peaking inductor.  
However, in MPEP 2144.04 (II) (A), it is stated that omission of an element and its function is obvious if the function of the element is not desired. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In the instant case, the vertical interconnection (438 and 436; via; Fig. 4; [0027], through the peaking inductor in between) penetrates through the third metallization level but it is connected to the first coil (coil 406) of the peaking inductor. Since the functionality of the peaking inductor is not required for the vertical connection, the peaking inductor could be by-passed and the first coil of the first inductor can be connected directly to the second coil of the second inductor. Thus, it can be considered that Kireev teaches the limitation.
Regarding claim 7, Kireev teaches, the structure of claim 1 wherein the first metallization level is arranged below the third metallization level, the second metallization level is arranged above the third metallization level, the back-end-of-line interconnect structure includes a fourth metallization level (as annotated on Fig. 4 below) arranged over the second metallization level, and the peaking inductor includes a second coil (as annotated on Fig. 4 below) disposed in the third metallization level (as annotated on Fig. 4 below) (Fig. 4; [0027]).  

    PNG
    media_image4.png
    770
    727
    media_image4.png
    Greyscale

But Kireev fails to teach explicitly, wherein the first metallization level is arranged over the third metallization level, the second metallization level is arranged under the third metallization level, the fourth metallization level arranged between the first metallization level and the second metallization level, and the second coil of the peaking inductor is coupled in series with the first coil of the peaking inductor.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, rearranging the metallization levels and making “the first metallization level is arranged over the third metallization level, the second metallization level is arranged under the third metallization level, the fourth metallization level arranged between the first metallization level and the second metallization level, and the second coil of the peaking inductor is coupled in series with the first coil of the peaking inductor” would be obvious. No change in operation is expected in doing so. Thus, it can be considered that Kireev teaches the limitation. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0006], [0016] or [0023] that the claimed arrangements are for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangements).  Also, the applicant has not shown that the claimed arrangements produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0266434 A1 (Kireev) as applied to claim 9 and further in view of US 2019/0074687 A1 (Fan).
Regarding claim 10, Kireev fails to teach explicitly, the structure of claim 9 further comprising: an electrostatic discharge device coupled with the common node.  
However, in analogous art, Fan discloses, the structure of claim 9 further comprising: an electrostatic discharge device (110; ESD device with a capacitance CL; Fig. 1; [0011]) coupled with the common node (N; common node between inductors L1 and L2).

    PNG
    media_image5.png
    356
    392
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kireev and Fan before him/her, to modify the teachings of an integrated circuit using stack of inductors as taught by Kireev and to include the teachings of common node of inductors having an ESD device as taught by Fan since any circuit involving inductors and capacitors has the potential to see very high voltage and/or current at surrounding nodes when a sudden change occurs and can be damaged unless adequate ESD protection is not implemented. Absent this important teaching in Kireev, a person with ordinary skill in the art would be motivated to reach out to Fan while forming an integrated circuit of Kireev. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0266434 A1 (Kireev) as applied to claim 15.
Regarding claim 16, Kireev fails to teach explicitly, the method of claim 15 wherein the first vertical interconnection penetrates through the third metallization level without connection to the coil of the peaking inductor.  
However, in MPEP 2144.04 (II) (A), it is stated that omission of an element and its function is obvious if the function of the element is not desired. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In the instant case, the vertical interconnection (438 and 436; via; Fig. 4; [0027], through the peaking inductor in between) penetrates through the third metallization level but it is connected to the first coil (coil 406) of the peaking inductor. Since the functionality of the peaking inductor is not required for the vertical connection, the peaking inductor could be by-passed and the first coil of the first inductor can be connected directly to the second coil of the second inductor. Thus, it can be considered that Kireev teaches the limitation.
Regarding claim 18, Kireev fails to teach explicitly, the method of claim 15 further comprising: forming a second vertical interconnection in the back-end-of-line interconnect structure that extends from the second coil of the second inductor to the coil of the peaking inductor.  
However, in MPEP 2144.04 (VI) (B), it is stated that the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, with the teaching of Kireev regarding the first vertical interconnection in the back-end-of-line interconnect structure that extends from the second coil of the second inductor to the coil of the peaking inductor and forming a second vertical interconnection in the back-end-of-line interconnect structure that extends from the second coil of the second inductor to the coil of the peaking inductor would be obvious. Furthermore, the applicant has not presented persuasive evidence anywhere in the Specification that the second vertical interconnection is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the second vertical interconnection).  Also, the applicant has not shown that the second vertical interconnection produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 
Allowable Subject Matter
Claims 11-13 and 19-20 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 11, the closest prior art, US 2014/0266434 A1 (Kireev), in combination with US 2019/0074687 A1 (Fan), fails to disclose, “the structure of claim 1 wherein the first coil of the first inductor has a first perimeter surrounding a first area, the second coil of the second inductor has a second perimeter surrounding a second area, the first coil of the peaking inductor has a third perimeter surrounding a third area, the third area is less than the first area, and the third area is less than the second area”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 12, the closest prior art, US 2014/0266434 A1 (Kireev), in combination with US 2019/0074687 A1 (Fan), fails to disclose, “the structure of claim 1 wherein the first coil of the first inductor has a first perimeter surrounding a first area, the second coil of the second inductor has a second perimeter surrounding a second area, the first coil of the peaking inductor has a third perimeter surrounding a third area, and the third perimeter of the first coil of the peaking inductor is circumscribed by the first perimeter of the first coil of the first inductor”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 13 is objected to due to its dependence on objected base claim 11.
Regarding claim 19, the closest prior art, US 2014/0266434 A1 (Kireev), in combination with US 2019/0074687 A1 (Fan), fails to disclose, “the method of claim 15 wherein the first coil of the first inductor has a first perimeter surrounding a first area, the second coil of the second inductor has a second perimeter surrounding a second area, the coil of the peaking inductor has a third perimeter surrounding a third area, and the third perimeter of the coil of the peaking inductor is circumscribed by the first perimeter of the first coil of the first inductor”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 20 is objected to due to its dependence on objected base claim 19.

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2018/0366535 A1 (Chong) - A device includes a first inductor positioned on a first substrate is disclosed. The first inductor has at least one turn in a plane that is perpendicular to a plane of the first substrate. The first inductor is positioned for near field coupling with a second inductor. The second inductor is positioned on a second substrate, with at least one turn that is in a plane perpendicular to a plane of the second substrate. The second inductor is substantially parallel to the first inductor. Such an arrangement may be used for near field coupling, including edge-to-edge coupling, between two integrated circuits.
2. US 2017/0213637 A1 (Vanukuru) – A semiconductor structure is disclosed including high performance vertically stacked inductors and transformers. The structure includes a first conductor composed of a redistribution line, a second conductor composed of a back end of line wiring layer, coupled to the redistribution line, and a ferro magnetic material between the first conductor and the second conductor.
3. US 2012/0314328 A1 (Dill) - An electrostatic discharge (ESD) protection device is disclosed for protecting an I/O port of an electronic circuit from overvoltage and a coil structure for use in an ESD protection device. The ESD protection device includes a plurality of inductors that are serially coupled in a line, where a node is formed between two neighboring inductors. It also includes a plurality of protection arrangements adapted to conduct charges to one provided potential when an overvoltage is applied, where each of the protection arrangements is connected with one of the nodes, and where the serially coupled inductors are magnetically coupled with each other.
4. US 2011/0248811 A1 (Kireev) - The dual inductor structure is disclosed including a first inductor including a first plurality of coils. Each coil of the first plurality of coils can be disposed within a different one of a plurality of conductive layers. The coils of the first plurality of coils can be vertically stacked and concentric to a vertical axis. The dual inductor structure further can include a second inductor including a second plurality of coils. Each of the second plurality of coils can be disposed within a different one of the plurality of conductive layers. The coils of the second plurality of coils can be vertically stacked and concentric to the vertical axis. Within each conductive layer, a coil of the second plurality of coils can be disposed within an inner perimeter of a coil of the first plurality of coils.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


10/09/2022